Name: 82/206/ECSC, EEC, Euratom: Decision of the representatives of the Governments of the Member States of the European Communities of 1 April 1982 appointing a Member of the Commission of the European Communities
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-04-15

 Avis juridique important|41982D020682/206/ECSC, EEC, Euratom: Decision of the representatives of the Governments of the Member States of the European Communities of 1 April 1982 appointing a Member of the Commission of the European Communities Official Journal L 099 , 15/04/1982 P. 0033 - 0033*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 1 April 1982 appointing a Member of the Commission of the European Communities (82/206/ECSC, EEC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular Article 11 and the second subparagraph of Article 12 thereof, Whereas Mr Michael O'Kennedy was appointed Member of the Commission by Decision of the representatives of the Governments of the Member States of 1 January 1981; whereas Mr Michael O'Kennedy tendered his resignation on 9 March 1982; Whereas, therefore, a replacement must be found for the vacancy thus created, HAVE DECIDED AS FOLLOWS: Sole Article Mr Richard Burke is hereby appointed Member of the Commission of the European Communities for the period 1 April 1982 to 5 January 1985 inclusive. Done at Brussels, 1 April 1982. The President P. NOTERDAEME